2:19-cv-01206-DCN   Date Filed 04/25/19   Entry Number 1-5   Page 1 of 7




                          Exhibit E
2:19-cv-01206-DCN   Date Filed 04/25/19   Entry Number 1-5   Page 2 of 7
                     2:19-cv-01206-DCN                  Date Filed 04/25/19                 Entry Number 1-5                  Page 3 of 7
3/6/2019                                                                  Ted Sink (@tedsink) | Twitter


          Home              Moments    72
                                               Notifications        Messages                       Search Twitter                              Tweet



               Ted Sink
               @tedsink
                                                           Tweets
                                                          2,618
                                                                        Following
                                                                        2,208
                                                                                         Followers
                                                                                         1,907
                                                                                                          Likes
                                                                                                        4,563
                                                                                                                      Lists
                                                                                                                      14                 Follow       




                                                           Tweets         Tweets & replies                 Media
       Ted Sink
       @tedsink                                                     Ted Sink @tedsink · Jan 5                                                        
                                                                    You’ve seen the truffle shuffle. Is this the Trumple Shuffle?
       Creative Strategist, Mad Ad Man, Lapsed
       Poet, Semi-Pro Magician, Planner, a fella
       with an opinion and the facts to back it                                                
                                                                      Caroline McCarthy   @caro
       up.                                                            It is I, here to ruin your Twitter timeline twitter.com/JerryDunleavy/…

       
                                                                      Show this thread
           iPhone: 40.738529,-74.000237

          bit.ly/tedsink                                                                                       
          Joined March 2009
                                                                   Ted Sink Retweeted

                    Tweet to Ted Sink
                                                                                    
                                                                    Alex Morash   @AlexMorash · 8 Nov 2018                                          
                                                                    Tucker Carlson thought it was monstrous that activists chanted outside his home
                                                                    last night.
          1 Follower you know
                                                                    Two weeks ago he was laughing about Goerge Soros being mailed a pipe bomb.




          142 Photos and videos




                                                                        2.1K           16K           38K        
                                                                    Show this thread

                                                                   Ted Sink Retweeted
                                                                    Jennifer Ko @JnestorKo · 6 Nov 2018                                              
                                                                    Replying to @brianbeutler




https://twitter.com/tedsink                                                                                                                               1/109
2:19-cv-01206-DCN   Date Filed 04/25/19   Entry Number 1-5   Page 4 of 7
2:19-cv-01206-DCN   Date Filed 04/25/19   Entry Number 1-5   Page 5 of 7
                   2:19-cv-01206-DCN            Date Filed 04/25/19                  Entry Number 1-5        Page 6 of 7
3/6/2019                                                                      (2) Ted Sink

                                                                                                                           2
       Ted Sink                                                                              Mara   Home   Create




                              Ted Sink                                                                     Message



                                 Timeline   About      Friends        Photos          More



       About

   If you know Ted, send him a message.


   Overview
                                            No workplaces to show
   Work and Education

   Places He's Lived
                                            No schools to show

   Contact and Basic Info


   Family and Relationships                 Lives in Charleston, South Carolina
                                            From Charleston, South Carolina

   Details About Ted

                                            1 family member
   Life Events




       Photos
  Ted's Photos    Albums




                                                                                                               Chat (30)

https://www.facebook.com/tedsink/about?lst=1463230179%3A316569%3A1551911660                                                    1/5
2:19-cv-01206-DCN   Date Filed 04/25/19   Entry Number 1-5   Page 7 of 7
